NO








NO. 12-10-00169-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
NIJINSKI TWON MURPHY,
APPELLANT                                                     '     APPEAL
FROM THE 420TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,                                 '     NACOGDOCHES
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant
and his counsel.  No decision has been delivered in this appeal.  Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. 
See Tex. R. App. P. 42.2(a).
Opinion delivered October 20, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
            
 
 
 
 
 
(DO NOT PUBLISH)